DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Applicants’ amendments and remarks filed 8/23/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.     No new  Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections –35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hersh (US Patent 5,827,886) in view of Hiroyuki et al. (JP2010189368) and Kimon et al. (US 2021/0244696) as evidenced by ChemSpider Glucosamine.
	Claim 1 recites a dermatological composition, comprising: reduced glutathione and cysteinylglycine; ascorbyl-2-glucosamine, an antioxidant selected from the group consisting of carnosine, resveratrol, ascorbic acid, ascorbyl palmitate, sodium ascorbyl phosphate, potassium ascorbyl phosphate, magnesium ascorbyl phosphate and calcium ascorbyl phosphate, ascorbyl tetraisopalmitate, erythorbic acid, potassium ascorbate, sodium ascorbate, magnesium ascorbate, zinc ascorbate, molybdenum ascorbate, chromium ascorbate, manganese ascorbate, calcium ascorbate and quercetin and a dermatologically acceptable carrier selected from the group consisting of a cream, lotion, emulsion or gel. 
Hersh (US Patent 5,827,886) (hereinafter Hersh) discloses topical compositions for ameliorating inflammatory reactions and painful and other symptoms of the diseases of arthritis, lumbago, low back pain, myalgias and neuralgias (abstract). The composition includes reduced glutathione (abstract). The topical preparations with combination of anti-inflammatory agents have a wide spectrum therapeutic effect on dermatologic pathologies. The compositions for reducing inflammation contain reduced glutathione and include synergistic antioxidants such as ascorbic acid (vitamin C) (col. 7, lines 42-63). The compositions are topical application to protect and treat the overlaying skin surface (col. 11, lines 1-8). Reduced glutathione is employed in protecting cells and aerobic organisms against oxidative stress by itself being oxidized (col. 11, lines 9-11). Cream compositions are disclosed. Hersch discloses the properties of vitamin C are enhanced by using ascorbyl glucosamine where the polyamine complex protects the ascorbic acid, enhancing the antioxidant and anti-collagenase properties of these products (col. 9, lines 46-55). As evidenced by ChemSpider Glucosamie, a  synonym for glucosamine is 2-amino-2-deoxyglucose and thus the ascorbyl-2 glucosamine is considered to be ascorbyl glucosamine. 
	Hiroyuki et al. (JP2010189368) (hereinafter Hiroyuki et al.) disclose the stability of ascorbic acid and its salts and glutathione in water-containing external preparations for skin is markedly improved by putting a basic amino acid or its salt and an organic acid or its salt in the preparation in addition to ascorbic acid and its salts and glutathione (abstract). The glutathione is reduced glutathione (claims). The basic amino acid can be L-arginine (claims). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include L-arginine in the formulations of Hersh containing reduced glutathione. One would have been motivated to include a basic amino acid or its salt and an organic acid or salt in addition to ascorbic acid and glutathione to improve the stability of ascorbic acid and glutathione in the water-containing external preparations. 
	Hersch does not disclose cysteinylglycine. Kimon et al. (US 2021/0244696) (hereinafter Kimon  et al.) disclose treating inflammation which is associated with aging and arthritis (para 0013). Low GSH state predisposes an individual to increased oxidative stress and that supplementation with glycine improvise GSH synthesis and concentrations. Increasing the availability of precursors cysteine and glycine can be achieved by administering them in various forms which includes cysteinylglycine which results in improved body composition and metabolic health (para 0023, 0036 and 0038 and claim 16). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include cysteinylglycine in the composition of Hersch. One would have been motivated to do so  to improve body composition and metabolic health in people with conditions such as arthritis as taught by Kimon et al.

5.	Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. (JP2010189368) in view of Hersh (US Patent 5,827,886) and Farra et al.  ( WO2005097060A1) as evidenced by ChemSpider Glucosamine.
Claim 1 recites a dermatological composition, comprising: reduced glutathione and cysteinylglycine; ascorbyl-2-glucosamine, an antioxidant selected from the group consisting of carnosine, resveratrol, ascorbic acid, ascorbic palmitate, sodium ascorbyl phosphate, potassium ascorbyl phosphate, magnesium ascorbyl phosphate and calcium ascorbyl phosphate, ascorbyl tetraisopalmitate, erythorbic acid, potassium ascorbate, sodium ascorbate, magnesium ascorbate, zinc ascorbate, molybdenum ascorbate, chromium ascorbate, manganese ascorbate, calcium ascorbate and quercetin and a dermatologically acceptable carrier selected from the group consisting of a cream, lotion, emulsion or gel. 
Hiroyuki teaches cosmetic compositions including cream or serums which comprise reduced glutathione and a basic acid including L-arginine and ascorbic acid or salt thereof see claims 1-8 and examples 1-7 and pages 3-4 and 6. The composition can contain water as a carrier, see page 6. The composition can be in the form of gels.
Hiroyuki et al. does not expressly teach that the composition contains the antioxidant of ascorbyl-2-glucosamine. However, Hersh discloses topical compositions for ameliorating inflammatory reactions and painful and other symptoms of the diseases of arthritis, lumbago, low back pain, myalgias and neuralgias (abstract). The composition includes reduced glutathione (abstract). The topical preparations with combination of anti-inflammatory agents have a wide spectrum therapeutic effect on dermatologic pathologies. The compositions for reducing inflammation contain reduced glutathione and include synergistic antioxidants such as ascorbic acid (vitamin C) (col. 7, lines 42-63). The compositions are topical application to protect and treat the overlaying skin surface (col. 11, lines 1-8). Reduced glutathione is employed in protecting cells and aerobic organisms against oxidative stress by itself being oxidized (col. 11, lines 9-11). Cream compositions are disclosed. Hersch discloses the properties of vitamin C are enhanced by using ascorbyl glucosamine where the polyamine complex protects the ascorbic acid, enhancing the antioxidant and anti-collagenase properties of these products (col. 9, lines 46-55). As evidenced by ChemSpider Glucosamine, a  synonym for glucosamine is 2-amino-2-deoxyglucose and thus the ascorbyl-2 glucosamine is considered to be ascorbyl glucosamine. 
It would have been prima facie obvious to provide Hiroyuki composition with ascorbyl-2-glucosamine.
One of ordinary skill in the art would have been motivated to do so because Hirsch discloses that the inclusion of ascorbyl glucosamine enhances the properties of vitamin C (ascorbic acid) enhancing the antioxidant properties of these products.  Additionally, it is prima facie obvious to substitute one known antioxidant for another or to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Here, it is prima facie obvious to combine two compositions which contain antioxidants to form a third composition with the same property of providing antioxidant activity as acrobyl-2-glucosamine like ascorbic acid exhibits antioxidant activity. 
Cysteinylglycine is not taught but Farra et al.  ( WO2005097060A1) teaches  it is  discovered, unexpectedly, that a peptide corresponding to the general formula (AA) n-Cys-Gly- (AA) n has antioxidant properties when it is applied to the skin. This peptide of small molecular size possesses, among others, as a peculiarity a very great stability in the cells. These  compositions may be more or less fluid and have the appearance of a cream, a lotion, a milk, a serum, an ointment, a shampoo, a gel, a paste or foam. The n can be 0 and thus reads on the dipeptide cysteinylglycine.  These compositions additionally comprise any additive usually used in the intended field of application as well as adjuvants. necessary for their formulation, such as solvents, thickeners, diluents, antioxidants. The Hiroyuki reference discloses that in addition to the above-mentioned components, the liquid skin external preparation of the present invention includes surfactants, oils and fats, moisturizers / feel improvers, thickeners, whitening agents, vitamins, anti-inflammatory agents generally used as cosmetic ingredients. Agents, anti-flame agents, ultraviolet absorbers, scattering agents, preservatives, extracts, antioxidants, fragrances, pigments, and the like can be appropriately blended. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further include cysteinylglycine in the compositions of Hiroyuki et al. One would have been motivated to do so for the stated benefit for use as an antioxidant to prevent or treat cell damage caused by free radicals induced, in particular, by atmospheric pollutants and/or by ultraviolet radiation.  One would have had a reasonable expectation of success because both Hiroyuki et al. and Farra et al. are drawn to skin care cosmetics for anti-aging formulations and the primary teaches additional agents including antioxidants can be included to the formulation. 

CORRESPONDENCE
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615